Citation Nr: 0711264	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for tenosynovitis of the 
right Achilles tendon, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to January 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which, among other things, denied the 
benefit sought on appeal.  The Board first considered this 
matter in January 2006 and remanded for additional 
development of the medical record.

In November 2006, the veteran was advised that the Veterans 
Law Judge who originally heard his case had retired.  The 
veteran elected to have another hearing scheduled so that a 
sitting Veterans Law Judge could hear his personal testimony.  
As such, the appeal was remanded in December 2006 and a 
hearing scheduled.  A hearing was held before the undersigned 
in February 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has pain and tenderness in the right Achilles 
tendon, increasing with activity over the course of the day, 
deemed to be equivalent to marked limitation of motion in the 
right ankle.


CONCLUSION OF LAW

Criteria for a 20 percent rating for tenosynovitis of the 
right Achilles tendon have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2003 and January 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim for an increased 
rating for a right ankle disability, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
those elements of a service-connection claim pertinent to his 
current claim for an increased rating.  Thus, the lack of 
notice of additional benefits that stem from the grant of 
service connection cannot prejudice him.  The Board also 
points out that the RO will have an opportunity to fully 
advise the veteran of his rights and responsibilities under 
the VCAA with respect to any downstream issues that may arise 
as a result of the increase in benefits awarded in this 
decision.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in July 2005 and February 2007.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  The merits of his claim will now 
be addressed.

The veteran requests that a rating higher than 10 percent be 
assigned for his disability of the right Achilles tendon 
because he experiences pain on a regular basis, misses work 
periodically because of the pain, and believes that his 
promotional opportunities are limited as a result of his not 
being able to wear safety boots.  The veteran credibly 
testified before the Board that he works full-time as a 
technician in the transportation field and is allowed to 
perform office work on the days when he cannot stand long 
enough to do his field work.  He stated that his symptoms get 
worse as the day goes on, that pain and limitation increase 
with prolonged standing, and that he wears shoes with no 
backs to limit contact with the constantly sensitive Achilles 
tendon.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  


The veteran's Achilles disability is rated based on painful 
motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 
5010/5003.  Diagnostic Code 5024 requires that tenosynovitis 
be rated as degenerative arthritis based on limitation of 
motion of the affected part.  Diagnostic Code 5010 requires 
that traumatic arthritis be rated as degenerative arthritis 
and Diagnostic Code 5003 states that degenerative arthritis 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5271 allows for the assignment of a 10 
percent rating when there is evidence of moderate limitation 
of the ankle motion, and for assignment of a 20 percent 
rating when there is marked limitation of motion.  38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The medical evidence reveals that the veteran does not 
participate in treatment for his right ankle pain.  The 
veteran testified that he did not perform physical therapy or 
continue with treatment because he was not prepared to go 
forward with a surgery that did not have good odds of 
improving his ankle pain and ability to stand for prolonged 
periods.  He stated that he took ibuprofen periodically and 
wrapped his ankle at night.

The veteran underwent VA examination in September 2003 and 
complained of pain with walking.  He had a full range of 
motion in the right ankle with no laxity, but experienced 
pain with hopping and was very tender over the Achilles 
distally.  There was a slight deformity at the insertion of 
the calcaneus and x-rays showed a small calcaneal spur.  The 
examiner diagnosed right Achilles tendon tenosynovitis.

The veteran underwent another VA examination in March 2006 
and presented with a normal gait.  His dorsiflexion was to 25 
degrees and plantar flexion to 45 degrees; this was noted to 
be without pain and to be a normal range of motion.  The 
veteran did not show any fatigability, incoordination or 
limitation of motion with repetitive testing.  X-rays showed 
no evidence of fracture or dislocation of the right ankle, 
but there was swelling over the Achilles tendon and an 
enthesophyte at the insertion of the plantar fascia.  The 
examiner diagnosed chronic right Achilles tenosynovitis with 
chronic pain.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and the credible 
testimony of the veteran that both of his VA examinations 
were performed in the morning before his ankle really started 
to hurt, the Board finds that the veteran experiences painful 
motion on a daily basis which increases over the course of 
the day and with activity.  The right ankle is shown to be 
very tender to the touch even early in the day and it is 
accepted that the tenderness increases later in the day.  
Although there is no objective evidence of limited motion, 
the Board finds that when resolving all reasonable doubt in 
favor of the veteran due to his consistent and continued 
complaints, the subjective complaints of painful motion may 
be characterized as marked limitation in the right ankle.  
Consequently, a 20 percent rating may be assigned under 
Diagnostic Code 5271.  There is no suggestion that the 
veteran's ankle is ankylosed so as to allow for a higher 
rating under Diagnostic Code 5270.  As such, this is the 
highest possible rating for limited and painful motion of the 
ankle.

The Board acknowledges that the veteran's representative, at 
the February 2007 hearing, requested that a separate 10 
percent rating be assigned for arthritis under Diagnostic 
Code 5003.  This is an interesting request in light of the 
fact that there is no x-ray evidence showing the existence of 
degenerative arthritis.  The veteran was originally rated 
under the arthritis regulations because Diagnostic Code 5024 
for tenosynovitis directed such a rating, not because the 
veteran actually had degenerative arthritis of the right 
ankle.  As such, a separate rating for arthritis is not 
appropriate and the request is denied.

Following a sympathetic review of the evidence as a whole, 
the Board finds that the most advantageous rating available 
for assignment is a 20 percent rating under Diagnostic Code 
5271.  A separate rating under Diagnostic Code 5024 is not 
available because the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The sole disability is pain 
and tenderness in the right Achilles tendon, increasing with 
activity over the course of the day, deemed to be equivalent 
to marked limitation of motion in the right ankle.  
Therefore, the appeal is granted with the assignment of a 
single 20 percent rating.


ORDER

A 20 percent rating for tenosynovitis of the right Achilles 
tendon is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


